DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 17434534 and co-pending application 17053627
Claims 1, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 17 of co-pending application 17053627. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope.  Limitation “actualize abstract configuration information including an unconfirmed portion and indicating a system configuration, the actualization being performed on the basis of an actualization rule in which a method for actualizing the abstract configuration information by confirming the unconfirmed portion of the abstract configuration information is defined, and actualization information which indicates the results of actualizing the unconfirmed portion by using an external design device that can actualize the abstract configuration information.” of claims 1, 11 and 12 in the instant application and the limitation “method is specified for concretizing abstract configuration information by confirming an unconfirmed portion of the abstract configuration information, which is information indicating configuration of a system in which the unconfirmed portion is included; and a generation unit, implemented by a processor, configured to concretize the abstract configuration information included in configuration requirements of the system using the concretization rule stored to generate system configuration information, which is information indicating the configuration of the system in which the unconfirmed portion is not included, on the basis of the configuration requirements,” in claims 1, 16 and 17 of the co-pending application 17053627 have similar subject matter. Limitation in claims 1, 11, and 12 of instant application 17434534 states “only for predetermined problem” which is not explicitly stated in claims 1, 16 and 17 of co-pending application 17053627. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify co-pending application 17053627 in view of (”Yiftachel”, US 8560827 B1) ([Col. 3 Lines 60-68] Fig. 1A configuration optimizer includes model formalizer module and optimization problem solver module)([Col. 4 Lines 10-15] optimization problem solver may be domain specific or specially tailored)( [Col. 4 Lines 35-50]  G represents a business goal that is to be optimized. Based on inputs from the objective function adapter 44, the system behavior predictor 56 and the system state adapter 50, the constants in the Abstract model, for example, a, b and c in the example, are known so that the concrete model generator 66 provides a concrete model to the optimization problem solver module 28 through the connection 32 to solve for the variables x and y that represent the system configuration parameters.) in order to provide solution to the optimization problem of system configuration because it would help provide tools to configure system and make the system behave and execute properly by optimizing the system configuration parameters. 

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 17 of co-pending application 17053627. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation in claim 2 of instant application 17434534 states “actualize the abstract configuration information by repeatedly executing operations to confirm a part of the unconfirmed portion included in the abstract configuration information using the actualization rule” which is not explicitly stated in claims 1, 16 and 17 of co-pending application 17053627. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify co-pending application 17053627 in view of (“Akatsu”, US 20100332444 A1) in order to actualize the abstract configuration information by repeatedly executing operations to confirm a part of the unconfirmed portion included in the abstract configuration information using the actualization rule ([0035] A search unit sequentially determines variable nodes to be application targets for the rewrite rules by repeatedly searching the graph, including components in the design architecture for the system to be designed, by use of a search tree for the graph, until an undefined variable node no longer exists in the graph)([0060, 0085, 0089, 0092] Fig. 17) because it would confirm that the system would validate and actualize all unconfirmed portions of the configuration abstract information. 


Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 17 of co-pending application 17053627. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation in claim 3 of instant application 17434534 states “generate operation information which is information about the next operation to be executed, and includes the part of the unconfirmed portion of the confirmed target and the actualization rule to be used, and execute operation according to the generated operation information.” which is not explicitly stated in claims 1, 16 and 17 of co-pending application 17053627. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify co-pending application 17053627 in view of (“Akatsu”, US 20100332444 A1) in order to generate operation information and execute the operations according to the generated information ([0081-0089] Fig. 17, set searched out nodes As v, unit 115 passes information on the applicable rewrite rule to the rule application, replacement step, add variable nodes of R as a child nodes), because it would help system apply and prepare the operations required to validate and actualize all unconfirmed portions of the configuration abstract information. 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 17 of co-pending application 17053627. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation in claim 4 of instant application 17434534 states “compute a similarity score indicating the similarity between the result of actualizing by the external design device of the part of the unconfirmed portion and the part of the unconfirmed portion using the actualization information, and generate the operation information using the computed similarity score” which is not explicitly stated in claims 1, 16 and 17 of co-pending application 17053627. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify co-pending application 17053627 in view of (“SAHA”, US 20200065226 A1) in order to calculate similarity score and generating the operation using the score ([0047-0050] Fig. 1, the repair module 106 may be configured to determine a similarity between elements of the particular code snippet and elements of the other code snippets, determine similarity score), ([0049] generate an element map that maps together elements of the code snippets that are determined to be similar to each other) because it would help identify, map, and correct software systems utilizing appropriate and existing configurations and setting and improve the efficiency when generating code and configurations for particular systems. 

Claims 5 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 17 of co-pending application 17053627. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation in claims 5 and 13 of instant application 17434534 state “generate the operation information using the score computed from the abstract configuration information according to the predetermined criteria.” which is not explicitly stated in claims 1, 16 and 17 of co-pending application 17053627. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify co-pending application 17053627 in view of (“SAHA”, US 20200065226 A1) in order to generate the operation using the score according to certain criteria ([0035] the repair module 106 may determine that the textual similarity between a data type identifier of a particular element of the particular code statement and one or more other data type identifiers of one or more elements of one or more of the other code statements satisfies a textual similarity threshold based on the corresponding data type similarity scores.) because it would help identify, map, and correct software systems utilizing appropriate and existing configurations and setting and improve the efficiency when generating code and configurations for particular systems. 

Claims 6, and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 17 of co-pending application 17053627. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation in claims 6, and 14-19 of instant application 17434534 state “generate the actualization rule on the basis of the actualization information” which is not explicitly stated in claims 1, 16 and 17 of co-pending application 17053627. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify co-pending application 17053627 in view of (“Akatsu”, US 20100332444 A1) in order to generate the actualization rule on the basis of the actualization information ([0080-0088] Fig. 17, determine an undefined variable node, to which a rewrite rule should be applied next, judges whether or not a rewrite rule applicable to the variable node v is stored in the rule storage unit 105 (Step 120). )) because it would confirm that the system would apply different rules to validate and actualize different unconfirmed portions of the configuration abstract information.

Claim 7, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 17 of co-pending application 17053627. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation in claims 7 and 19-20 of instant application 17434534 state “assign the actualization information to the abstract configuration information” which is not explicitly stated in claims 1, 16 and 17 of co-pending application 17053627. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify co-pending application 17053627 in view of (“Akatsu”, US 20100332444 A1) in order to assign the actualization information to the abstract configuration information ([0080-0088] Fig. 17, the variable node v identified with rewrite-source identification information included in the received rewrite rule (Step 125). Rewrite rule replaces the variable node v searched out ) because it would help the system replace the abstract information with the new configuration where the new configuration can be easily utilized to integrate with other portions and other systems. 

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 17 of co-pending application 17053627. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation “output actualization configuration information which is information that indicates the configuration of the system without the unconfirmed portion as a result of actualization” in claim 8 of the instant application and the limitation “generate system configuration information satisfying the constraint condition or the requirement, and concretize the plurality of pieces of abstract configuration information that is combined” in claims 1, 16 and 17 of the co-pending application 17053627 have similar subject matter.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 17 of co-pending application 17053627. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation in claim 9 of instant application 17434534 states “manage the external design device by associating it with a converter to be applied to some of the abstract configuration information” which is not explicitly stated in claims 1, 16 and 17 of co-pending application 17053627. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify co-pending application 17053627 in view of (”Yiftachel”, US 8560827 B1) in order to have a converter associated with the external device ([Col. 4 Lines 20-35] Fig. 1B  The objective function adapter 44 converts the user's inputs to data for use by the concrete model generator 66.)  because it would help provide tools to configure system and make the system behave and execute properly by optimizing the system configuration parameters.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 17 of co-pending application 17053627. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation in claim 10 of instant application 17434534 states “store the actualization rule” which is not explicitly stated in claims 1, 16 and 17 of co-pending application 17053627. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify co-pending application 17053627 in view of (“Akatsu”, US 20100332444 A1) in order to store the actualization rule ([0049-0050] Fig. 1, Rule storage unit 105) because it would help the system utilize these rules on other similar unconfirmed portions of the abstract information. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 13, 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3, the claim recites the terms “the next operation”, "the confirmed target” and “execute operation according the generated operation information”. There is insufficient antecedent basis for this limitation in the claim. To further this prosecution of this application, the examiner interprets “the next operation” as “a next operation”, examiner interprets “the confirmed target” as “the abstract configuration information”, and examiner interprets “execute operation according to the generated operation information” as “execute the next operation according to the generated operation information”.
Regarding claims 4-5, 13, 15-18 and 20 dependent claims are rejected based on their dependency from the rejected claim 3.


Regarding claim 4, the claim recites the terms “the result”. There is insufficient antecedent basis for this limitation in the claim. The result phrase was first mentioned in claim 1 as results, to further this prosecution of this application, the examiner interprets “the result” as “the results”. 
Regarding claims 13, 16 and 18 dependent claims are rejected based on their dependency from the rejected claim 4.


Regarding claim 5, the claim recites the terms “the score” and “the predetermined criteria”. There is insufficient antecedent basis for this limitation in the claim. The phrase “The score” was first introduced in claim 4 as “a similarity score”, to further this prosecution of this application, the examiner interprets “the score” as “the similarity score”. The phrase “the predetermined criteria” has never been introduced in the previous claims, therefore examiner interprets “the predetermined criteria” as “a predetermined criteria” with the meaning of threshold as interpreted in the 103 rejection below.
Regarding claim 17 dependent claim is rejected based on its dependency from the rejected claim 5.


Regarding claim 13, the claim recites the terms “the score” and “the predetermined criteria”. There is insufficient antecedent basis for this limitation in the claim. The phrase “The score” was first introduced in claim 4 as “a similarity score”, to further this prosecution of this application, the examiner interprets “the score” as “the similarity score”. The phrase “the predetermined criteria” has never been introduced in the previous claims, therefore examiner interprets “the predetermined criteria” as “a predetermined criteria” with the meaning of threshold as interpreted in the 103 rejection below.
Regarding claim 18 dependent claim is rejected based on its dependency from the rejected claim 13.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-10, and 12-20 are directed to a system, and non-transitory computer-readable media (machine/apparatus/ product/), and claim 11 is directed to a method (i.e. process); therefore, all pending claims 1-20 are directed to one of the four statutory categories of invention.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is directed to a system with processor and memory coupled to the processor, which is directed to one of the statutory categories.
Claim 1 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
actualize abstract configuration information including an unconfirmed portion and indicating a system configuration, the actualization being performed on the basis of an actualization rule in which a method for actualizing the abstract configuration information by confirming the unconfirmed portion of the abstract configuration information is defined, and actualization information which indicates the results of actualizing the unconfirmed portion by using an external design device that can actualize the abstract configuration information only for a predetermined problem (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – when executed by one or more processors of a device to perform actualize abstract information. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor actualize abstract information using actualization rule such that it amounts no more than mere instructions to apply the exception using a generic computer component. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to a judicial exception.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of one or more processor to actualize abstract information using actualization rule amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim 1 is not patent eligible.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 2 depends on claim 1 and it is further actualizing the abstract information by repeatedly implementing operations using the actualization rule. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 2 is not patent eligible. 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 3 depends on claim 2 and it is further limiting the limitation of generating operation information with the actualization rule and implement this operation. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 3 is not patent eligible. 


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 4 depends on claim 3 and it is determining a similarity score between two information and further limiting the generating the operation information. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 4 is not patent eligible. 

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 5 depends on claim 3 and it is further limiting the generation of the operation information using the produced score under certain criteria. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 5 is not patent eligible. 

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 6 depends on claim 1 and it is further limiting generating the actualization rule based on actualization information. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 6 is not patent eligible. 

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 7 depends on claim 1 and it is further assigning the actualization information to the abstract information (replacing). The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 7 is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 8 depends on claim 1 and it is further outputting the actualization configuration information. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 8 is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 9 depends on claim 1 and it is further coupling the external device with a converter. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 9 is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 10 depends on claim 1 and it is further storing the actualization rules. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 10 is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 13 depends on claim 4 and it is further generating the operation information based on the score calculated from the abstract information and certain criteria. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 13 is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 14 depends on claim 2 and it is further generating the actualization rule based on actualization information. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 14 is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 15 depends on claim 3 and it is further generating the actualization rule based on actualization information. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 15 is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 16 depends on claim 4 and it is further generating the actualization rule based on actualization information. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 16 is not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 17 depends on claim 5 and it is further generating the actualization rule based on actualization information. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 17 is not patent eligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 18 depends on claim 13 and it is further generating the actualization rule based on actualization information. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 18 is not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 19 depends on claim 2 and it is further assigning the actualization information to the abstract information (replacing). The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 19 is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 20 depends on claim 3 and it is further assigning the actualization information to the abstract information (replacing). The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 20 is not patent eligible.

Regarding Claim 11:  Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 11 is directed to a method, which is directed to one of the statutory categories.
Claim 11 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
actualize abstract configuration information including an unconfirmed portion and indicating a system configuration, the actualization being performed on the basis of an actualization rule in which a method for actualizing the abstract configuration information by confirming the unconfirmed portion of the abstract configuration information is defined, and actualization information which indicates the results of actualizing the unconfirmed portion by using an external design device that can actualize the abstract configuration information only for a predetermined problem (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 11 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – when executed the system method to perform actualize abstract information. The system method in the above steps is recited at a high-level of generality (i.e., as a generic system actualize abstract information using actualization rule such that it amounts no more than mere instructions to apply the exception using a generic computer component. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 11 is directed to a judicial exception.
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of a system method to actualize abstract information using actualization rule amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim 11 is not patent eligible.


Regarding Claim 12:  Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 12 is directed to a non-transitory computer readable medium having captured therein a system configuration derivation program for causing a computer to execute, which is directed to one of the statutory categories.
Claim 12 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
actualize abstract configuration information including an unconfirmed portion and indicating a system configuration, the actualization being performed on the basis of an actualization rule in which a method for actualizing the abstract configuration information by confirming the unconfirmed portion of the abstract configuration information is defined, and actualization information which indicates the results of actualizing the unconfirmed portion by using an external design device that can actualize the abstract configuration information only for a predetermined problem (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 12 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – when executed by a system configuration program for causing a computer to perform actualize abstract information. The computer program in the above steps is recited at a high-level of generality (i.e., as a generic processor to actualize abstract information using actualization rule such that it amounts no more than mere instructions to apply the exception using a generic computer component. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 12 is directed to a judicial exception.
Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of non-transitory computer readable medium having captured therein a system configuration derivation program for causing a computer to execute to actualize abstract information using actualization rule amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim 12 is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 6-12, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Akatsu et al. (“Akatsu”, US 20100332444 A1) hereinafter Akatsu, in view of Yiftachel et al.  (”Yiftachel”, US 8560827 B1) hereinafter Yiftachel.

Regarding claim 1, Akatsu teaches a system configuration derivation device ([0013] automatic designing system for automatically designing an architecture for components in a system) comprising: 
at least one processor; and a memory coupled to the at least one processor; wherein the at least one processor is configured to one or more instruction to ([0100-0101] Fig. 18, CPU, memory, command to CPU to implement): 
actualize abstract configuration information including an unconfirmed portion and indicating a system configuration ([0034] rewrite rules each used for rewriting a variable node of a hierarchically structured graph in a design architecture for the system), the actualization being performed on the basis of an actualization rule in which a method for actualizing the abstract configuration information by confirming the unconfirmed portion of the abstract configuration information is defined ([0050]  sets of rewrite rules used for rewriting variable parts of graphs in a system design architecture represented by a hierarchical structure.), and 
actualization information which indicates the results of actualizing the unconfirmed portion by using an external design device that can actualize the abstract configuration information ([0082] determine an undefined variable node, to which a rewrite rule should be applied next, in the graph for components to be designed (Step 105))([0080-0085] Fig. 1, Fig. 17 The rule application unit 120 having received the information on the rewrite rule replaces, with a partial graph indicated by partial graph information included in the received rewrite rule, the variable node v thus searched out from the graph for components to be designed)([0100] Fig.1 , Fig. 18 the computer is the external device)([0014])
 
Akatsu does not teach actualize the abstract configuration information only for a predetermined problem, however
Yiftachel teaches actualize the abstract configuration information only for a predetermined problem ([Col. 3 Lines 60-68] Fig. 1A configuration optimizer includes model formalizer module and optimization problem solver module)([Col. 4 Lines 10-15] optimization problem solver may be domain specific or specially tailored)( [Col. 4 Lines 35-50]  G represents a business goal that is to be optimized. Based on inputs from the objective function adapter 44, the system behavior predictor 56 and the system state adapter 50, the constants in the Abstract model, for example, a, b and c in the example, are known so that the concrete model generator 66 provides a concrete model to the optimization problem solver module 28 through the connection 32 to solve for the variables x and y that represent the system configuration parameters.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Akatsu in view Yiftachel in order to provide solution to the optimization problem of system configuration because it would help provide tools to configure system and make the system behave and execute properly by optimizing the system configuration parameters. 

 Regarding claim 2, Akatsu and Yiftachel teach the system configuration derivation device according to claim 1, wherein the at least one processor is configured to one or more instruction to: 
Akatsu teaches actualize the abstract configuration information by repeatedly executing operations to confirm a part of the unconfirmed portion included in the abstract configuration information using the actualization rule ([0035] A search unit sequentially determines variable nodes to be application targets for the rewrite rules by repeatedly searching the graph, including components in the design architecture for the system to be designed, by use of a search tree for the graph, until an undefined variable node no longer exists in the graph)([0060, 0085, 0089, 0092] Fig. 17).


Regarding claim 3, Akatsu and Yiftachel teach the system configuration derivation device according to claim 2, wherein the at least one processor is further configured to one or more instruction to: 
Akatsu teaches generate operation information which is information about the next operation to be executed, and includes the part of the unconfirmed portion of the confirmed target and the actualization rule to be used ([0081-0089] Fig. 17, set searched out nodes As v, unit 115 passes information on the applicable rewrite rule to the rule application, replacement step, add variable nodes of R as a child nodes), and 
execute operation according to the generated operation information ([0081-0089] Fig. 17, set searched out nodes As v, unit 115 passes information on the applicable rewrite rule to the rule application, replacement step, add variable nodes of R as a child nodes).

Regarding claim 6, Akatsu and Yiftachel teach the system configuration derivation device according to claim 1.
Akatsu teaches Generate the actualization rule on the basis of the actualization information ([0080-0088] Fig. 17, determine an undefined variable node, to which a rewrite rule should be applied next, judges whether or not a rewrite rule applicable to the variable node v is stored in the rule storage unit 105 (Step 120). )

Regarding claim 7, Akatsu and Yiftachel teach the system configuration derivation device according to claim 1.
Akatsu teaches assign the actualization information to the abstract configuration information ([0080-0088] Fig. 17,  the variable node v identified with rewrite-source identification information included in the received rewrite rule (Step 125). Rewrite rule replaces the variable node v searched out ).

Regarding claim 8, Akatsu and Yiftachel teach the system configuration derivation device according to claim 1.
Akatsu teaches output actualization configuration information which is information that indicates the configuration of the system without the unconfirmed portion as a result of actualization ([0080-0088] Fig. 17, The rule application unit 120 also gives the applied rewrite rule a used mark including identification information of the variable node v to which the rewrite rule is applied (Step 135). Thereafter, the process returns to Step 105 and repeats the series of steps described above.).

Regarding claim 9, Akatsu and Yiftachel teach the system configuration derivation device according to claim 1, wherein the at least one processor is further configured to one or more instruction to:  
Akatsu does not explicitly teach manage the external design device by associating it with a converter to be applied to some of the abstract configuration information, however
Yiftachel teaches manage the external design device by associating it with a converter to be applied to some of the abstract configuration information ([Col. 4 Lines 20-35] Fig. 1B  The objective function adapter 44 converts the user's inputs to data for use by the concrete model generator 66.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Akatsu in view Yiftachel in order to have a converter associated with the external device because it would help provide tools to configure system and make the system behave and execute properly by optimizing the system configuration parameters. 


Regarding claim 10, Akatsu and Yiftachel teach the system configuration derivation device according to claims 1, wherein the at least one processor is further configured to one or more instruction to:  
Akatsu teaches store the actualization rule ([0049-0050] Fig. 1, Rule storage unit 105).

Regarding claim 11, claim 11 can be rejected with the same reasoning as claim 1.

Regarding claim 12, Akatsu teaches a non-transitory computer-readable capturing medium having captured therein a system configuration derivation program for causing a computer to execute ([0100-0101] Fig. 18, Main CPU, main memory, giving command to the CPU).
The rest of claim 12 can be rejected with the same reasoning as claim 1.

Regarding claim 14, Akatsu and Yiftachel teach the system configuration derivation device according to claim 2, wherein the at least one processor is further configured to one or more instruction to:  
Akatsu teaches generate the actualization rule on the basis of the actualization information ([0080-0088] Fig. 17, determine an undefined variable node, to which a rewrite rule should be applied next, judges whether or not a rewrite rule applicable to the variable node v is stored in the rule storage unit 105 (Step 120). )

Regarding claim 15, Akatsu and Yiftachel teach the system configuration derivation device according to claim 3, wherein the at least one processor is further configured to one or more instruction to:  
Akatsu teaches generate the actualization rule on the basis of the actualization information ([0080-0088] Fig. 17, determine an undefined variable node, to which a rewrite rule should be applied next, judges whether or not a rewrite rule applicable to the variable node v is stored in the rule storage unit 105 (Step 120). )

Regarding claim 19, Akatsu and Yiftachel teach the system configuration derivation device according to claim 2, wherein the at least one processor is further configured to one or more instruction to:  
Akatsu teaches assign the actualization information to the abstract configuration information ([0080-0088] Fig. 17, the variable node v identified with rewrite-source identification information included in the received rewrite rule (Step 125). Rewrite rule replaces the variable node v searched out ).

Regarding claim 20, Akatsu and Yiftachel teach the system configuration derivation device according to claim 3, wherein the at least one processor is further configured to one or more instruction to: 
Akatsu teaches assign the actualization information to the abstract configuration information ([0080-0088] Fig. 17,  the variable node v identified with rewrite-source identification information included in the received rewrite rule (Step 125). Rewrite rule replaces the variable node v searched out ).

Claims 4-5, 13, and 16-18 are rejected under 35 U.S.C. 103 as being un-patentable over Akatsu et al. (“Akatsu”, US 20100332444 A1) hereinafter Akatsu, and Yiftachel et al.  (”Yiftachel”, US 8560827 B1) hereinafter Yiftachel, in view of SAHA et al. (“SAHA”, US 20200065226 A1) hereinafter SAHA.

Regarding claim 4, Akatsu and Yiftachel teach the system configuration derivation device according to claim 3, wherein the at least one processor is further configured to one or more instruction to: 
Akatsu and Yiftachel do not explicitly teach compute a similarity score indicating the similarity between the result of actualizing by the external design device of the part of the unconfirmed portion and the part of the unconfirmed portion using the actualization information, and generate the operation information using the computed similarity score, however
SAHA teaches compute a similarity score indicating the similarity between the result of actualizing by the external design device of the part of the unconfirmed portion and the part of the unconfirmed portion using the actualization information ([0047-0050] Fig. 1, the repair module 106 may be configured to determine a similarity between elements of the particular code snippet and elements of the other code snippets, determine similarity score), and  
generate the operation information using the computed similarity score ([0049] generate an element map that maps together elements of the code snippets that are determined to be similar to each other)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Akatsu, and Yiftachel in view of SAHA in order to compute similarity score and generate operations based on the score because it would help identify, map, and correct software systems utilizing appropriate and existing configurations and setting and improve the efficiency when generating code and configurations for particular systems. 


Regarding claim 5, Akatsu, and Yiftachel teach the system configuration derivation device according to claim 3, wherein the at least one processor is further configured to one or more instruction to: 
Akatsu, Yiftachel do not explicitly teach generate the operation information using the score computed from the abstract configuration information according to the predetermined criteria, however
SAHA teaches generate the operation information using the score computed from the abstract configuration information according to the predetermined criteria ([0035] the repair module 106 may determine that the textual similarity between a data type identifier of a particular element of the particular code statement and one or more other data type identifiers of one or more elements of one or more of the other code statements satisfies a textual similarity threshold based on the corresponding data type similarity scores.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Akatsu, and Yiftachel in view of SAHA in order to compute similarity score and generate operations based on the score according to certain threshold because it would help identify, map, and correct software systems utilizing appropriate and existing configurations and setting and improve the efficiency when generating code and configurations for particular systems. 

Regarding claim 13, Akatsu, Yiftachel and SAHA teach the system configuration derivation device according to claim 4, wherein the at least one processor is further configured to one or more instruction to: 
Akatsu, Yiftachel do not explicitly teach generate the operation information using the score computed from the abstract configuration information according to the predetermined criteria, however
SAHA teaches generate the operation information using the score computed from the abstract configuration information according to the predetermined criteria ([0035] the repair module 106 may determine that the textual similarity between a data type identifier of a particular element of the particular code statement and one or more other data type identifiers of one or more elements of one or more of the other code statements satisfies a textual similarity threshold based on the corresponding data type similarity scores.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Akatsu, and Yiftachel in view of SAHA in order to compute similarity score and generate operations based on the score according to certain threshold because it would help identify, map, and correct software systems utilizing appropriate and existing configurations and setting and improve the efficiency when generating code and configurations for particular systems. 

Regarding claim 16, Akatsu, Yiftachel and SAHA teach the system configuration derivation device according to claim 4, wherein the at least one processor is further configured to one or more instruction to: 
Akatsu teaches generate the actualization rule on the basis of the actualization information ([0080-0088] Fig. 17, determine an undefined variable node, to which a rewrite rule should be applied next, judges whether or not a rewrite rule applicable to the variable node v is stored in the rule storage unit 105 (Step 120). )


Regarding claim 17, Akatsu, Yiftachel and SAHA teach the system configuration derivation device according to claim 5, wherein the at least one processor is further configured to one or more instruction to: 
Akatsu teaches generate the actualization rule on the basis of the actualization information ([0080-0088] Fig. 17, determine an undefined variable node, to which a rewrite rule should be applied next, judges whether or not a rewrite rule applicable to the variable node v is stored in the rule storage unit 105 (Step 120). )


Regarding claim 18, Akatsu, Yiftachel and SAHA teach the system configuration derivation device according to claim 13, wherein the at least one processor is further configured to one or more instruction to: 
Akatsu teaches generate the actualization rule on the basis of the actualization information ([0080-0088] Fig. 17, determine an undefined variable node, to which a rewrite rule should be applied next, judges whether or not a rewrite rule applicable to the variable node v is stored in the rule storage unit 105 (Step 120). )



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444